Title: From George Washington to Ebenezer Hazard, 8 June 1789
From: Washington, George
To: Hazard, Ebenezer



Sir,
New York June 8th 1789

As I have (without doing it officially) requested from the heads of the several Executive Departments such information as might be requisite to bring me acquainted with the business and duties of the Departments; I have thought fit to ask, in the same informal manner, for specific information, in writing, relative to the past and present state of the Post Office. I must, therefore, request you will advise me of the general State of the establishment—of the annual expences of conducting the whole business, for every year, since you have been at the head of it—and of the annual income, for every year, during the same period—by which the exact deficiency, or profits of the Post office, yearly, will be seen at a single glance. I presume the Department has been managed in so methodical a manner, that there can be little trouble or delay in making the necessary Report and Abstracts. I am, With due consideration, Sir, Your Most Obedient Servt

George Washington

